DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikonnen et al US 20180049053 in view of Rugeland et al. US 20190289510.
Regarding claim 1, A method comprising: receiving information indicating a first pair of threshold values of a plurality of pairs of threshold values (the eNB determining the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} for all coverage enhancement levels, or determining only the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} for the configured coverage enhancement level for the UE, the eNB informs the UE of the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} to be used for RLM, Figure 5A); measuring a first set of reference signals (the UE measuring DL radio quality based on available downlink reference signals, Figure 5b, element 512); assessing a radio link quality based on the measurement of the first set of reference signals and the first pair of threshold values UE comparing the measured downlink radio quality with the RLM thresholds to determine its in-sync or out-of-sync status, element 514).
Kaikonnen discloses detecting a radio link failure but fails to disclose determining a link failure based on the radio link quality and transmitting a message including an indication of a link failure cause, wherein the link failure cause is associated with the first pair of threshold values.  Rugeland discloses radio link monitoring (RLM) function in the wireless device to monitor the downlink radio link quality and the monitoring is based on cell-specific references signals in order to determine whether it is in-sync or out-of-sync with respect to its serving cell, the wireless device's estimation of the downlink radio link quality is compared with out-of-sync and in-sync thresholds, Qout and Qin respectively, for the purpose of RLM, para. 0157-0158, the wireless device detects a radio link problem to the first radio network node and transmits a failure report to the first radio network node and the failure report indicates the radio link problem to the first radio network node, Abstract, para. 0006.  Before the filing of the invention it would have been obvious to modify Kaikonnen to include Rugeland’s failure report after a radio link monitoring function.  One of ordinary skill in the art would be motivated to do so to avoid a long interruption of the connectivity leading to a reduced or limited performance of the wireless communication network, para. 0011. 

Regarding claim 2, The method of claim 1, wherein the plurality of pairs of threshold values are predefined (the eNB determines the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} and then explicitly inform the UE of the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} to be applicable to different coverage levels, para. 0050).

Regarding claim 3, The method of claim 1, wherein the first pair of threshold values comprises an in-sync threshold value and an out-of-sync threshold value (the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in}, para. 0050).

Regarding claim 4, The method of claim 1, wherein measuring the first set of reference signals comprises measuring the first set of reference signals for radio link monitoring, and the link failure comprises a radio link failure (a user equipment in a wireless communications system measuring downlink radio quality based on available downlink signals, comparing the measured downlink radio quality with RLM thresholds, and determining its' in-sync or out-of-sync status based on that comparison, para. 0010).
Claims 15-18 are rejected under the same rationale.

Claims 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikonnen in view of Rugeland in view of Futaki et al. US 20140348005.

Regarding claim 5, The method of claim 4, Kaikonnen and Rugeland disclose the radio link failure cause is associated with the first pair of threshold values (comparing the measured downlink radio quality with RLM thresholds, and determining its' in-sync or out-of-sync status based on that comparison, para. 0010).

Claim 19 is rejected under the same rationale.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikonnen in view of Rugeland in view of Svedman et al. US 20160234878.

Regarding claim 7, The method of claim 1, Kaikonnen and Rugeland do not disclose wherein the first set of reference signals comprises a non-zero transmit power channel state information-reference signal, a synchronization signal and physical broadcast 

Regarding claim 8, The method of claim 1, Kaikonnen and Rugeland do not disclose wherein the first set of reference signals is associated with a set of downlink antenna ports, and the set of downlink antenna ports is associated with a set of serving physical downlink control channels.  Svedman discloses an eNB transmits a different cell-specific reference signal (CRS) or channel state information reference signal (CSI-RS) from different antenna ports, for instance a primary synchronization signal or a secondary synchronization signal, signals contain time-periods with zero transmit power, such as PRS and CSI-RS signals, para. 0006.  Before the filing of the invention it would have been obvious to modify Kaikonnen and Rugeland to include Svedman’s reference signals.  One of ordinary skill in the art would be motivated to do so to improve detection performance, para. 0005.



Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikonnen in view of Rugeland in view of Sang et al. US 20190089579.

Regarding claim 9, The method of claim 1, Kaikonnen and Rugeland fail to explicitly disclose wherein a subset of the first set of reference signals is configured for radio link monitoring and beam failure detection.  Sang discloses a device may measure a reference signal received over one or more communication paths of a radio link to estimate the link quality for radio link operations such as beam failure recovery and radio link monitoring, based on configured criteria, the device may generate RLM or BFR/LR indications based on an assessed link quality metric or a link recovery operation status, para. 0131.  Before the filing of the invention it would have been obvious to modify Kaikonnen and Rugeland to include Sang’s radio link monitoring and beam failure recovery.  One of ordinary skill in the art would be motivated to do so to prevent a deterioration in quality to a level that communications may not be able to continue, para. 0003.
Regarding claim 10, The method of claim 1, Kaikonnen and Rugeland fail to disclose wherein measuring the first set of reference signals comprises measuring the first set of reference signals for beam failure detection, and the link failure comprises a beam failure.  Sang discloses a device may measure a reference signal received over one or more communication paths of a radio link to estimate the link quality for radio link operations such as beam failure recovery and radio link monitoring, based on configured criteria, the device may generate RLM or BFR/LR indications based on an assessed link quality metric or a link recovery operation status, para. 0131.  Before the 

Regarding claim 11, The method of claim 10, Kaikonnen and Rugeland fail to disclose transmitting a beam failure recovery request in response to determining the beam failure; and receiving a response to the beam failure recovery request.  Sang discloses a beam failure recovery process includes four steps or link recovery operations such as beam failure detection, new beam identification, beam recovery request, and beam failure recovery response monitoring, para. 0172.  Before the filing of the invention it would have been obvious to modify Kaikonnen and Rugeland to include Sang’s radio link monitoring and beam failure recovery.  One of ordinary skill in the art would be motivated to do so to prevent a deterioration in quality to a level that communications may not be able to continue, para. 0003.


Regarding claim 12, The method of claim 11, wherein the beam failure recovery request is transmitted on a physical uplink control channel resource.  Sang discloses the UE may evaluate various control and data channels e.g., a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), etc.), and UE may perform evaluation based on various reference signals, e.g., SS blocks, PSSs, SSSs, xRSs, etc., para 0174.  Before the filing of the invention it would have been obvious to .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikonnen in view of Rugeland in view of Sang in view of Da Silva et al. US 20210185754.

Regarding claim 13, The method of claim 11, Kaikonnen, Rugeland and Sang do not disclose wherein the beam failure recovery request is transmitted on a physical random access channel resource.  Da Silva discloses a UL signal that can be used for the beam failure recovery request is physical random access channel (PRACH), para. 0019.  Before the filing of the invention it would have been obvious to modify Kaikonnen, Rugeland and Sang to include Da Silva’s PRACH signal used for beam failure recovery request.  One of ordinary skill in the art would be motivated to do so to improve performance of the wireless communication network in an efficient manner, para. 0023.





Allowable Subject Matter
Claims 6 ,14 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468